Citation Nr: 9912597	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-16 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension on account of the need 
for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from December 1945 to March 
1949.  He died in July 1988, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 1998, which denied the appellant's claim for special 
monthly pension.  

In November 1997, the appellant filed a request for waiver of 
recovery of an overpayment of death pension benefits, which 
was denied later that month on the basis that a request for 
waiver had not been received within 180 days.  In December 
1997, and on several additional occasions, including in the 
"notice of disagreement" submitted in connection with the 
current appeal, the appellant attempted to appeal this 
determination, contending that the amount of the overpayment 
should be reduced because of various factors, including 
medical expenses which she feels were not counted, additional 
dependents during the relevant time period, and whether 
Social Security income was properly calculated.  These 
matters refer to whether the overpayment was properly 
created, which is not subject to the 180-day time limit.  
Accordingly, the matter of the proper creation of the 
overpayment is referred to the RO for appropriate 
disposition.

In addition, of record are misfiled documents which refer to 
another veteran, and appear to allege that an individual was 
misusing VA benefits intended for her sons; these documents, 
while not directly related to the issue on appeal, may 
conceivably have impacted a June 1998 rating decision which 
proposed to find the appellant incompetent to manage her VA 
funds.  That matter should be reviewed, without consideration 
of the misfiled documents. 



REMAND

The appellant contends that she is housebound and/or requires 
the aid and attendance of another person.  However, she has 
not been afforded an "aid and attendance" examination, 
which is specifically for the purpose of determining the need 
for such assistance.  In connection with her claim, she 
submitted a "Statement of Attending Physician Form," 
completed by her private physician; however, the results, as 
reported, are somewhat inconclusive and inconsistent.  For 
example, although the only diagnoses listed were 
hypertension, migraine headaches, and seizures, in another 
place on the form, it was noted that she was "demented," 
and that it was a hazard for her to leave her home.  Later, 
the physician submitted another statement, relating that she 
had a diagnosis of dementia, probably Alzheimer type, and 
that she could potentially be harmful to herself and her 
surroundings, and that she occasionally got her medication 
confused and took the wrong dose.  One of the factors 
establishing a need for aid and attendance is mental 
incapacity necessitating care and assistance on a regular 
basis to protect the individual from hazards or dangers 
incident to her daily environment. 38 C.F.R. § 3.352 (1998).  
Accordingly, the appellant must be afforded an examination to 
determine whether she is housebound or in need of aid and 
attendance of another person.  

In addition, upon remand the appellant should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  Finally, the RO is advised that the Court has found 
that a remand "confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should notify the appellant 
that she may submit additional evidence 
and argument in support of her claim. 

2.  The appellant should be afforded a VA 
aid and attendance examination to 
determine the level of assistance she 
requires in daily living, as well as 
whether she is substantially confined to 
her home or immediate premises, due to 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra. 

After completion of the requested development, the case 
should be reviewed by the originating agency.  If the 
decision remains adverse to the appellant, she and her 
representative should be furnished a supplemental statement 
of the case and afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  While 
regretting the delay involved in remanding this case, it is 
felt that to proceed with a decision on the merits at this 
time would not withstand Court scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









